           Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 1 of 19




              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
__________________________________________
                                           )
CHEROKEE GENERAL CORP.,                    )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) No. 18-412C
                                           ) (Judge E. Kaplan)
THE UNITED STATES,                         )
                                           )
            Defendant.                     )
_________________________________________ )

                          AMENDED ANSWER AND COUNTERCLAIM

       For its answer to the amended complaint, defendant admits, denies, and alleges as

follows:

       1.      Admits the allegations contained in paragraph 1 to the extent supported by the

contracting officer’s final decisions cited, which are the best evidence of their contents. The

remaining allegations contained in paragraph 1 constitute plaintiff’s characterization of its case

and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       2.      The allegation contained in paragraph 2 constitutes a conclusion of law to which

no answer is required.

       3.      Denies the allegations contained in paragraph 3 for lack of knowledge or

information sufficient to form a belief as to their truth.

       4.      Admits.

       5.      Admits the allegations contained in paragraph 5 to the extent supported by the

request for proposal and contract cited, which are the best evidence of their contents; otherwise

denies the allegations.
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 2 of 19




       6.      Admits the allegations contained in paragraph 6 to the extent supported by the

task order cited, which is the best evidence of its contents; otherwise denies the allegations.

       7.      Admits the allegations contained in paragraph 7 to the extent supported by the

task order cited, which is the best evidence of its contents; otherwise denies the allegations.

       8.      Admits the allegations contained in paragraph 8 to the extent supported by the

task order cited, which is the best evidence of its contents; otherwise denies the allegations.

       9.      Admits the allegations contained in the first sentence of paragraph 9. Admits the

allegations contained in the third sentence of paragraph 9 to the extent supported by the task

order cited; otherwise denies the allegations. The remaining allegations contained in paragraph 9

constitute plaintiff’s characterization of the case to which no answer is required; to the extent

they may be deemed allegations of fact, they are denied.

       10.     Admits the allegations contained in paragraph 10 to the extent supported by the

task order cited, which is the best evidence of its contents; otherwise denies the allegations.

       11.     Admits the allegations contained in paragraph 11 to the extent supported by the

request for proposal and task order cited, which are the best evidence of its contents; otherwise

denies the allegations.

       12.     Admits the allegations contained in paragraph 12 to the extent supported by the

documents cited, which are the best evidence of their contents. The remaining allegations

contained in paragraph 12 constitute plaintiff’s characterization of its case to which no answer is

required; to the extent they may be deemed allegations of act, they are denied.

       13.     The allegations contained in paragraph 13 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.



                                                  2
           Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 3 of 19




          14.   The allegations contained in paragraph 14 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

          15.   The allegations contained in paragraph 15 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

          16.   Admits the allegations contained in paragraph 16 to the extent supported by the

contract cited, which is the best evidence of its contents; otherwise denies the allegations.

          17.   Admits the allegations contained in the first sentence of paragraph 17. Denies the

allegations contained in the second sentence of paragraph 17 for lack of knowledge or

information sufficient to form a belief as to their truth. The allegations contained in the third

sentence of paragraph 17 constitute plaintiff’s characterization of its case and conclusions of law

to which no answer is required; to the extent they may be deemed allegations of fact, they are

denied.

          18.   Denies the allegations contained in the first sentence of paragraph 18 for lack of

knowledge or information sufficient to form a belief as to their truth. Denies the allegations

contained in the second and third sentences of paragraph 18. The remaining allegations

contained in paragraph 18 constitute plaintiff’s characterization of its case to which no answer is

required; to the extent they may be deemed allegations of fact, they are denied.

          19.   The allegations contained in paragraph 19 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.




                                                  3
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 4 of 19




       20.     The allegations contained in paragraph 20 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       21.     The allegations contained in the first sentence of paragraph 21 constitute

plaintiff’s characterization of its case and conclusions of law to which no answer is required; to

the extent they may be deemed allegations of fact, they are denied. Admits the remaining

allegations contained in paragraph 21 to the extent supported by the cure notice cited, which is

the best evidence of its contents, but avers that the cure notice was issued on January 24, 2017;

otherwise denies the allegations.

       22.     Admits the allegations contained in the first sentence of paragraph 22 to the extent

supported by the letter cited, which is the best evidence of its contents; otherwise denies the

allegations. Denies the allegation contained in the second sentence of paragraph 22. The

allegations contained in the third sentence of paragraph 22 constitute plaintiff’s characterization

of its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

       23.     Denies the allegations contained in sentences four through seven of paragraph 23

for lack of knowledge or information sufficient to form a belief as to their truth. Admits the

allegations contained in the final sentence of paragraph 23 to the extent supported by the

specification cited, which is the best evidence of its contents; otherwise denies the allegations.

The remaining allegations contained in paragraph 23 constitute plaintiff’s characterization of its

case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.




                                                  4
          Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 5 of 19




        24.    Admits the allegations contained in the first sentence of paragraph 24 to the extent

supported by the specification cited, which is the best evidence of its contents; otherwise denies

the allegations. The remaining allegations contained in paragraph 24 constitute plaintiff’s

characterization of its case and conclusions of law to which no answer is required; to the extent

they may be deemed allegations of fact, they are denied.

        25.    Denies the allegations contained in the first sentence of paragraph 25 for lack of

knowledge or information sufficient to form a belief as to their truth. Denies the allegations

contained in the second sentence of paragraph 25. The remaining allegations contained in

paragraph 25 constitute plaintiff’s characterization of its case and conclusions of law to which no

answer is required; to the extent they may be deemed allegations of fact, they are denied.

        26.    Admits the allegation contained in the first sentence of paragraph 26 only to the

extent that CGC notified USACE regarding CGC’s belief that the SP-3 changes constituted a

material change to the project that would result in delays to the project’s critical path. The

remaining allegations contained in paragraph 26 constitute plaintiff’s characterization of its case

and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

        27.    The allegations contained in the first sentence of paragraph 27 constitute

plaintiff’s characterization of its case to which no answer is required; to the extent they may be

deemed allegations of fact, they are denied. Denies the allegations contained in the second

sentence of paragraph 27 for lack of knowledge or information sufficient to form a belief as to

their truth.

        28.    Admits the allegation contained in the first sentence of paragraph 28 only to the

extent that CGC and USACE met in February and March to discuss the SP-3 design. Admits the



                                                 5
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 6 of 19




allegation contained in the second sentence of paragraph 28 only to the extent that CGC notified

USACE of its belief that the SP-3 change would delay completion of the project. The remaining

allegations contained in paragraph 28 constitute plaintiff’s characterization of its case to which

no answer is required; to the extent they may be deemed allegations of fact, they are denied.

       29.     Admits the allegation contained in the second sentence of paragraph 29 that the

SP-3 design was approved on March 24, 2017. Admits the remaining allegations contained in

paragraph 29 to the extent supported by the contract cited, which is the best evidence of its

contents; otherwise denies the allegations.

       30.     Admits the allegations contained in the first sentence of paragraph 30 to the extent

supported by the request for proposal cited, which is the best evidence of its contents; otherwise

denies the allegations. Admits the allegation contained in the second sentence of paragraph 30.

       31.     Denies the allegations contained in the first sentence of paragraph 31. Admits the

allegations contained in the second sentence of paragraph 31 to the extent supported by the

request cited, which is the best evidence of its contents; otherwise denies the allegations. Admits

the allegation contained in the third sentence of paragraph 31 that USACE issued an unpriced

change order (UCO) on April 17, 2017. The remaining allegations constitute plaintiff’s

characterization of its case to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       32.     Admits the allegations contained in the first and second sentences of paragraph 32

to the extent supported by the modification cited, which is the best evidence of its contents;

otherwise denies the allegations. Admits the allegations contained in the third sentence of

paragraph 32 to the extent supported by the modification and email cited, which are the best

evidence of their contents; otherwise denies the allegations.



                                                 6
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 7 of 19




       33.     Denies the allegations contained in paragraph 33 for lack of knowledge or

information sufficient to form a belief as to their truth.

       34.     The allegations contained in paragraph 34 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       35.     Denies the allegation contained in paragraph 35 that CGC spent substantial time

investigating the condition and confirming its existence for lack of knowledge or information

sufficient to form a belief as to their truth. The remainder of the allegations contained in

paragraph 35 constitute plaintiff’s characterization of its case and conclusions of law to which no

answer is required; to the extent they may be deemed allegations of fact, they are denied.

       36.     The allegations contained in paragraph 36 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       37.     The allegations contained in paragraph 37 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       38.     The allegations contained in paragraph 38 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       39.     Admits the allegation contained in the first sentence of paragraph 39 that USACE

informed CGC that USACE had requested additional funding in the amount of $5 million. The

remaining allegations contained in paragraph 39 constitute plaintiff’s characterization of its case




                                                   7
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 8 of 19




and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       40.     Admits the allegations contained in the first sentence of paragraph 40 that

USACE and CGC continued to discuss aspects of SP-3 and that CGC submitted revised pricing

on May 25, 2017. The remaining allegations contained in paragraph 40 constitute plaintiff’s

characterization of its case and conclusions of law to which no answer is required; to the extent

they may be deemed allegations of fact, they are denied.

       41.     Admits the allegation contained in the second sentence of paragraph 41 that

USACE stated to CGC the possibility of terminating the task order for convenience or default.

Admits the allegations contained in the third sentence of paragraph 41 to the extent supported by

the contract and UCO cited, which are the best evidence of their contents; otherwise denies the

allegations. The remaining allegations contained in paragraph 41 constitute plaintiff’s

characterization of its case and conclusions of law to which no answer is required; to the extent

they may be deemed allegations of fact, they are denied.

       42.     Admits the allegations contained in paragraph 42 to the extent supported by the

show cause letter cited, which is the best evidence of its contents. The remaining allegations

contained in paragraph 42 also constitute plaintiff’s characterization of its case and conclusions

of law to which no answer is required; to the extent they may be deemed allegations of fact, they

are denied.

       43.     Admits the allegations contained in the first sentence of paragraph 43 to the extent

supported by the show cause letter and other correspondence cited, which are the best evidence

of their contents; otherwise denies the allegations.




                                                 8
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 9 of 19




       44.     Admits the allegation contained in the first sentence of paragraph 44 that CGC

responded to the show cause letter on June 5, 2017. Admits the allegation contained in the

second sentence of paragraph 44 that USACE terminated the task order for default on June 8,

2017. The remaining allegations contained in paragraph 44 constitute plaintiff’s characterization

of its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

       45.     Admits the allegations contained in the first sentence of paragraph 45 that, at the

time of termination, USACE had not paid CGC for base contract work performed in April or

May 2017, for the material purchased pursuant to the UCO, or for additional costs alleged by

CGC. The remaining allegations contained in paragraph 45 constitute plaintiff’s characterization

of its case and conclusions of law to which no answer is required; to the extent they may be

deemed allegations of fact, they are denied.

       46.     Admits the allegation contained in the first sentence of paragraph 46 that,

following termination of the contract, CGC and its surety engaged in discussions with USACE

regarding the termination decision and potential options for completion of the project. Admits

the allegations contained in the second sentence of paragraph 46. The remaining allegations

contained in paragraph 46 constitute plaintiff’s characterization of its case and conclusions of

law to which no answer is required; to the extent they may be deemed allegations of fact, they

are denied.

       47.     Admits the allegation contained in the first sentence of paragraph 47 that USACE

did not allow CGC or its surety to participate in completion of the project. Admits the allegation

contained in the second sentence of paragraph 47 only to the extent that, in response to CGC’s

FOIA request, USACE produced documents on November 20, 2017. Avers that, on March 21,



                                                 9
        Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 10 of 19




2018, CGC withdrew its FOIA request. Denies the allegations contained in the third sentence of

paragraph 47 for lack of knowledge or information sufficient to form a belief as to their truth.

The remaining allegations contained in paragraph 47 constitute plaintiff’s characterization of its

case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       48.     Admits the allegations contained in the first and second sentences of paragraph 48

to the extent supported by the past performance information retrieval system cited, which is the

best evidence of its contents. The remaining allegations contained in paragraph 48 constitute

plaintiff’s characterization of its case and conclusions of law to which no answer is required; to

the extent they may be deemed allegations of fact, they are denied.

       49.     Admits the allegations contained in paragraph 49 to the extent supported by the

certified claim cited, which is the best evidence of its contents; otherwise denies the allegations.

       50.     Admits the allegations contained in paragraph 50 to the extent supported by the

certified claim cited, which is the best evidence of its contents; otherwise denies the allegations.

       51.     Admits the allegations contained in paragraph 51 to the extent supported by the

certified claim cited, which is the best evidence of its contents; otherwise denies the allegations.

       52.     Admits.

       53.     Admits.

       54.     The allegations contained in paragraph 54 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       55.     Admits the allegations contained in the first sentence of paragraph 55 only to the

extent that USACE acknowledged that CGC had notified USACE that CGC believed it had



                                                 10
        Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 11 of 19




encountered unsuitable soils in April 2017. The remaining allegations contained in paragraph 53

constitute plaintiff’s characterization of its case to which no answer is required; to the extent they

may be deemed allegations of fact, they are denied.

       56.     The allegations contained in paragraph 56 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       57.     Admits the allegations contained in paragraph 57 to the extent supported by the

contracting officer’s decision cited, which is the best evidence of its contents; otherwise denies

the allegations.

       58.     Admits the allegations contained in the first sentence of paragraph 58 to the extent

supported by the contracting officer’s decision cited, which is the best evidence of its contents.

The remaining allegations contained in paragraph 58 constitute plaintiff’s characterization of its

case to which no answer is required; to the extent they may be deemed allegations of fact, they

are denied.

       59.     The allegations contained in paragraph 59 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       60.     Admits.

       61.     Admits the allegations contained in paragraph 61 to the extent supported by the

contracting officer’s decision cited, which is the best evidence of its contents; otherwise denies

the allegations.




                                                 11
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 12 of 19




        62.     Admits the allegations contained in paragraph 62 to the extent supported by the

contracting officer’s decision cited, which is the best evidence of its contents; otherwise denies

the allegations.

        63.     The allegations contained in paragraph 63 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

        64.     Defendant’s responses to paragraphs 1 through 63 are incorporated by reference.

        65.     The allegations contained in paragraph 65 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

        66.     The allegation contained in paragraph 66 constitutes a conclusion of law to which

no answer is required; to the extent it may be deemed an allegation of fact, it is denied.

        67.     The allegation contained in paragraph 67 constitutes a conclusion of law to which

no answer is required; to the extent it may be deemed an allegation of fact, it is denied.

        68.     Defendant’s responses to paragraphs 1 through 67 are incorporated by reference.

        69.     The allegation contained in paragraph 69 constitutes a conclusion of law to which

no answer is required; to the extent it may be deemed an allegation of fact, it is denied.

        70.     The allegations contained in paragraph 70 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

        71.     The allegation contained in paragraph 71 constitutes plaintiff’s characterization of

its case and a conclusion of law to which no answer is required; to the extent it may be deemed

an allegation of fact, it is denied.



                                                 12
        Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 13 of 19




       72.     Defendant’s responses to paragraphs 1 through 71 are incorporated by reference.

       73.     The allegations contained in paragraph 73 constitute plaintiff’s characterization of

its case and conclusions of law to which no answer is required; to the extent they may be deemed

allegations of fact, they are denied.

       74.     The allegation contained in paragraph 74 constitutes a conclusion of law to which

no answer is required; to the extent it may be deemed an allegation of fact, it is denied.

       75.     Defendant’s responses to paragraphs 1 through 74 are incorporated by reference.

       76.     The allegations contained in paragraph 76 constitute plaintiff’s characterization of

its case to which no answer is required; to the extent they may be deemed allegations of fact,

they are denied.

       77.     The allegation contained in paragraph 77 constitutes a conclusion of law to which

no answer is required; to the extent it may be deemed an allegation of fact, it is denied.

       78.     Denies that plaintiff is entitled to the relief set forth in the prayer for relief

immediately following paragraph 77, or to any relief whatsoever.

       79.     Denies each and every allegation not previously admitted or otherwise qualified.

                                  AFFIRMATIVE DEFENSES

                                        First Affirmative Defense

       80.     Plaintiff’s claims are barred, in whole or in part, to the extent that it failed to

mitigate, minimize, or avoid any damage it allegedly sustained.

       WHEREFORE, defendant requests that the Court enter judgment in its favor, order that

the complaint be dismissed, and grant defendant such other and further relief as the Court may

deem just and proper.




                                                   13
        Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 14 of 19




                             DEFENDANT’S COUNTERCLAIM

       81.     This counterclaim arises under the Contract Disputes Act of 1978 (CDA), 41

U.S.C. §§ 7101 et seq., because the claim arises from the same operative facts as plaintiff’s claim

and involves the same costs as those set forth in the second count of plaintiff’s complaint. This

Court has jurisdiction over this counterclaim pursuant to 28 U.S.C. §§ 1503, 2508, and 41 U.S.C.

§ 7103. The claim asserted below is the subject of a final decision by the contracting officer.

       82.     Defendant and counterclaim plaintiff is the United States, acting by and through

the United States Army Corps of Engineers (USACE).

       83.     Plaintiff and counterclaim defendant is Cherokee General Corporation (CGC).

       84.     On September 16, 2016, USACE awarded Task Order 0012 YTC Repair Selah

Airstrip under Contract W912DW-14-D-1002 (contract) to CGC for the repair and improvement

of Selah Airstrip, located at Yakima Training Center in Yakima, WA.

       85.     The notice to proceed was issued on September 29, 2016. Work was to be

completed on the project no later than May 27, 2017.

       86.     On January 24, 2017, USACE issued a cure notice to CGC notifying CGC of its

delinquent performance as the initial step of a termination procedure and informing CGC that its

lack of progress on the project constituted a condition endangering performance of the contract.

       87.     In the cure notice, USACE stated that CGC’s submittals were not submitted in

accordance with the timelines specified in the contract, and that the submittals did not comply

with contract requirements, necessitating multiple resubmissions. USACE also stated in the cure

notice that CGC’s submittal delays impacted CGC’s ability to make progress on the project and

pushed weather-sensitive construction activities into winter.




                                                14
           Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 15 of 19




       88.      USACE further stated in the cure notice that CGC had not met scheduled dates for

physical work on the project, which put the contract in jeopardy of not being completed by the

required completion date.

       89.      In the cure notice, USACE invited CGC to respond within seven days to confirm

the actions CGC intended to take, and notified CGC that, if CGC did not bring its performance

current with the approved schedule within 15 days, USACE might terminate the contract for

default.

       90.      On February 1, 2017, CGC responded to the cure notice, stating that it realized

the severity of the cure notice and that it would take necessary actions required to deliver the

project on time.

       91.      Although CGC resolved some of the issues detailed in the cure notice, it

continued to have significant performance issues, including failure to provide and adhere to

reliable schedules, as well as provide adequate quality control, particularly with regard to

aggregate crushing operations.

       92.      On April 17, 2017, USACE issued a contract modification directing CGC to

continue work in certain specific areas and to commence work on the drainage system portion of

the project, and extending the performance period to July 15, 2017.

       93.      On May 26, 2017, USACE issued a show cause notice to CGC, notifying CGC of

its failure to make significant progress toward completion of the project with only 49 days

remaining in the contract, and stating that it did not appear possible for CGC to complete the

contract within the allotted time.

       94.      The show cause notice delineated multiple areas of concern, including CGC’s

failure to adequately manage its schedule, its failure to provide adequate quality control in its



                                                 15
        Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 16 of 19




aggregate crushing operations and at the airfield, its failure to timely submit approvable

submittals, and its failure to comply with contract requirements.

       95.     In the show cause notice, USACE stated that, due to CGC’s lack of progress,

failure to provide and adhere to schedules, and failure to provide adequate quality control,

USACE was considering terminating the contract for default. USACE invited CGC to respond

to the show cause notice within 10 days with a plan for how to complete the contract, and any

other pertinent information.

       96.     On June 5, 2017, CGC responded to USACE’s show cause notice but did not

include a recovery schedule and estimated that it would not be able to complete the runway work

and a portion of the taxiway aggregate work on the project until October 1, 2017, and would not

be able to complete the remaining work on the project until spring of 2018.

       97.     On June 8, 2017, USACE issued a termination letter to CGC notifying CGC that

the contract was terminated for default in accordance with Federal Acquisition Regulation

52.249-10. USACE cited CGC’s failure to make progress, failure to provide and adhere to

schedules, and failure to provide adequate quality control, as reasons for the termination.

USACE also cited CGC’s failure to cure critical activities in response to the January 24, 2017

cure notice.

       98.     In the termination letter, USACE stated that, although CGC responded to the

show cause notice, the response only promised to provide a schedule at a future date rather than

submitting a schedule with the response. USACE also noted that, in its response to the show

cause notice, CGC estimated that it would not be able to complete the runway work and only a

portion of the taxiway aggregate work until October 1, 2017.




                                                16
        Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 17 of 19




       99.     On August 4, 2017, USACE awarded a replacement contract to complete work on

the Selah Airstrip to Alutiiq General Contractors, LLC.

       100.    In procuring the replacement contract, the Government incurred $110,458.19 in

excess reprocurement costs, solely attributable to the effort to solicit and award a replacement

contract to fulfill the requirements that CGC failed to perform.

       101.    The Government also incurred $3,438,147.94 in increased costs on the

replacement contract, as the replacement contractor required additional funding to perform the

work not completed by CGC.

       102.    Due to damage to the project site caused by CGC, the Government incurred

$3,245,045.97 in repair costs. USACE was required to restore areas unnecessarily over-

excavated by CGC to below the subgrade elevation shown in the contract. USACE was also

required to remove and dispose of unknown and uncategorized fill that CGC had placed in

excavated areas as a substitute for the native materials CGC had removed.

       103.    On September 11, 2018, USACE issued a contracting officer’s final decision and

demand for payment to CGC in the total amount of $7,434,842.10, which includes: (1)

$110,458.19 in excess reprocurement costs; (2) $3,438,147.94 in increased costs on the

replacement contract; (3) $3,245,045.97 in costs to repair damage to the project site caused by

CGC; and (4) $641,190 in liquidated damages pursuant to Specification 00 73 00 of the contract,

calculated as the daily liquidated damages ($1,474) multiplied by the delay of at least 435 days

in completing the contract.

       104.    To date, CGC has not paid the excess reprocurement costs, replacement contract

costs, repair costs, or liquidated damages demanded by the contracting officer’s final decision.




                                                17
         Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 18 of 19




        105.     Therefore, CGC is liable to the Government for excess reprocurement costs,

replacement contract costs, repair costs, and liquidated damages in the amount of $7,434,842.10,

plus interest.

        106.     This counterclaim does not waive, and the Government expressly reserves, the

right to collect this debt via administrative means pursuant to the Contract Disputes Act,

common law, 28 U.S.C. § 3003(c)(6), FAR 32.606, and any other applicable law or regulation.

        WHEREFORE, defendant respectfully requests that the Court enter judgment in its favor

upon plaintiff’s claims and defendant’s counterclaim, order that the complaint be dismissed, and

grant defendant such other and further relief as the Court may deem just and proper.


                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              /s/ Patricia M. McCarthy
                                              PATRICIA M. MCCARTHY
                                              Assistant Director

                                              /s/ Sosun Bae
                                              SOSUN BAE
                                              Trial Attorney
                                              Commercial Litigation Branch
                                              Civil Division
                                              P.O. Box 480
                                              Ben Franklin Station
                                              Washington, D.C. 20044
                                              Tel: (202) 305-7568
                                              Fax: (202) 514-8624

Dated: October 29, 2018                       Attorneys for Defendant




                                                18
          Case 1:18-cv-00412-EDK Document 22 Filed 10/29/18 Page 19 of 19




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 29th day of October, 2018, I electronically filed a copy of the

foregoing using the CM/ECF system, which sent a notification of such filing to counsel of

record.


                                         /s/ Sosun Bae
                                               Sosun Bae
